Blackford, J.
Indictment for kidnapping. The indictment states that the defendant, on, &c., with force and arms, &c., one Susanna, a woman of colour, then and there being found, did then and there forcibly and unlawfully arrest, carry, and convey away to parts without the state of Indiana, to wit, to the state of Kentucky; the defendant not having then and there established a claim upon the services of the said Susanna, either according to the laws of the state of Indiana, or according to the laws of the United States; contrary to the form of the statute.
This indictment was quashed, on the defendant’s motion, by the Circuit Court.
The objections made to the indictment are, that it does not state the woman to be free, nor that she was taken feloniously and against her will. These objections are insufficient. The statute has defined the offence and affixed the punishment. Rev. Code, 1831, p. 183. The indictment in question charges, that the woman was forcibly and unlawfully arrested and taken away to another state by the defendant, without his having established his claim to her services, &c. This description of the offence agrees with the language of the statute, and is therefore sufficient.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.